Citation Nr: 0606217	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder prior to March 
24, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
May 1972.

This claim was last before the Board of Veterans' Appeals 
("Board") in July 2003 when it was remanded for further 
development in compliance with the Veterans' Claims 
Assistance Act ("VCAA").  Following such development, the 
claim was readjudicated by the Appeals Management Center 
("AMC") Resource Unit of the Department of Veterans Affairs 
("VA") in August 2005 in a decision which granted an 
earlier effective date of March 24, 1998 for service 
connection for Post-Traumatic Stress Disorder ("PTSD"). 


FINDING OF FACT

The veteran first filed a claim for service connection for 
PTSD on March 24, 1998; there are no communications prior to 
this time which may be considered a formal or informal claim.


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 24, 1998 
for the award of service connection for PTSD is not 
established.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400(b)(2)(i) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the August 2005 rating 
decision on appeal, and the August 2005 Supplemental 
Statement of the Case ("SSOC"), the veteran was provided 
with specific information as to why her particular claim was 
being assigned the effective date it was, and of the evidence 
that was lacking that would allow for an earlier effective 
date.  With respect to element (4), she was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
August 2005 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran in March 2004 following remand instructions from the 
Board.  The RO, via the Appeals Management Center ("AMC") 
Resource Unit, subsequently readjudicated the claim in August 
2005.  The 38 C.F.R. § 3.159(b) compliant language was 
provided to her after this re-adjudication of the claim.  
When considering the notification letter and the other 
documents described above, as a whole, the Board finds that 
she was aware that it was ultimately her responsibility to 
give VA any evidence pertaining to the claim.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  She was given ample time to respond to the RO 
letters, and in October 2004, she submitted a statement 
confirming that she had no further evidence in support of her 
PTSD claim on appeal.

There is no report from the veteran, or suggestion from the 
record, that she has any evidence in her possession that is 
needed for a full and fair adjudication of that claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and reviewed all documents 
referred to or identified by the claimant as relating to the 
date she filed her claim in this matter as well as all 
evidence of record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support her claim, the Board finds 
that the record is ready for appellate review.

Merits of the Claim

The veteran asserts that she is entitled to an earlier 
effective date for service connection for PTSD because she 
claims her first claim for the condition was in a March 1972 
application for benefits.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, entitlement to an effective date earlier 
than March 24, 1998 is denied.


Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When 
an application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005).  An informal claim must be written and it 
must identify the benefit being sought.  See Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199-200 (1992); Brannon, 12 Vet. 
App. at 34-35; see also Talbert v. Brown, 7 Vet. App. 352, 
356-7 (1995) (noting that while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  The United States Court 
of Appeals for the Federal Circuit has emphasized VA has a 
duty to fully and sympathetically develop a veteran's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In this case, there is no dispute that the veteran filed a 
formal claim for service connection for PTSD in November 
1998.  The RO granted service connection in April 2000, 
however, the veteran appealed to the Board for an effective 
date earlier than November 1998.  On remand, the RO, via the 
AMC, granted an earlier effective date based on submissions 
made by the veteran in March 1998 prior to her formal claim, 
which were construed as an informal claim for PTSD.  The 
veteran argues for an earlier effective date of award based 
on the premise that she filed a claim for service connection 
for a "nervous (hysterical) condition" in 1972 along with a 
claim for a back injury that ultimately was identified as 
PTSD and service-connected.

The Board has carefully reviewed the documents of record 
prior to the March 24, 2003 date of award and finds, as a 
matter of law, that the veteran had not filed an earlier 
claim for service connection for nervous condition, PTSD or 
any other acquired psychiatric disability.  The evidence of 
record prior to March 24, 1998 includes a claim in May 1972 
for left side sciatica.  A rating decision issued in June 
1972 denied service connection for both a back condition 
(sciatica) and a nervous condition (not classified as a 
disease or injury).  It appears the RO independently 
initiated a claim for a nervous condition on the veteran's 
behalf after reviewing her record for the back claim based on 
references in her SMRs that a psychiatrist had diagnosed her 
with an hysterical disorder or nervous condition while she 
was hospitalized for the back condition.  In her July 1972 
Notice of Disagreement ("NOD"), the veteran stated that she 
did not know of any nervous condition she had and that the 
only nervous condition she had resulted from the drugs given 
to her while hospitalized for her back condition.  

In August 1972, the RO sent a letter to the veteran 
requesting additional evidence regarding her claim for a back 
injury.  There is no evidence of record indicating the 
veteran responded.  In September 1972, the veteran was 
scheduled for a VA examination for left sciatica, spondylosis 
S-1 with partial sacralization and personality disorder, 
however, the veteran did not report for the examination.  A 
Statement of the Case ("SOC") was issued in November 1972.  
The veteran did not respond to the SOC or file a substantive 
appeal ("Form 9") to the Board.

The record does not contain further evidence until February 
1998 when the veteran submitted evidence to reopen her claim 
for her back disability, which included a lay statement from 
her husband detailing the history of her back injury as well 
as referencing the in-service rape of the veteran while she 
was seeking treatment for her back injury.  He stated that 
they had been married since December 1972 and that the 
veteran had relayed the events to him at that time.  In 
November 1998, the veteran formally requested her claim be 
reopened to include PTSD for sexual trauma.  In her 
statement, she described the events of her in-service sexual 
assault.  In January 1999, the veteran submitted a statement 
that in late March or early April 1972 she was taken to a 
doctor's office and told to keep the attack and rape 
"quiet" because it would not look good for the training 
base, and that other parents would not want their daughters 
to join the Air Force.  She stated that she was told to 
forget about it and move on with her life.  When she became 
upset, she states that she was given throzine and readmitted 
to the hospital.  Soon after, she states that she was 
discharged while heavily medicated.  

Even with a sympathetic reading of the 1972 documents, the 
Board cannot find that the veteran indicated an intent to 
seek VA compensation benefits for psychiatric symptoms that 
she attributed to event(s) in service.  At best, the veteran 
referenced a nervous condition resulting from the medications 
she was given while hospitalized for her back injury, which, 
in and of itself, does not indicate an intent to file a claim 
for service connection for a psychiatric disability.  As a 
matter of law, the Board finds that there is no document 
prior to March 24, 1998 which can reasonably be construed as 
constituting either a formal or informal claim for service 
connection for an acquired psychiatric disability.

In so holding, the Board notes that the veteran has presented 
lay and medical statements indicating that she may have 
manifested PTSD as early as 1972.  Notwithstanding the merits 
of this argument, the provisions of Section 5110(a) are clear 
that an award based on an original claim of compensation 
"shall" not be earlier than the date of receipt of 
application therefor.  The fact that the veteran may have 
manifested PTSD or any other psychiatric disability related 
to service prior to March 24, 1998 is irrelevant for 
effective date purposes.  VA is not authorized to award 
benefits dating back to a period of time where it was not 
placed on notice that a claim for benefits was being sought.  
The Board therefore finds that the veteran first filed a 
claim for service connection for PTSD on March 24, 1998; 
there are no communications prior to this time which may be 
considered a formal or informal claim.  38 U.S.C.A. §§ 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) 
(2005).


ORDER

Entitlement to an effective date for service connection for 
PTSD prior to March 24, 1998, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


